Title: From Thomas Jefferson to La Blancherie, 9 November 1787
From: Jefferson, Thomas
To: La Blancherie, Mammès Claude Pahin de



à Paris ce 9me. Novembre 1787.

J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire sur le sujet de l’etablissement de la Correspondance. Quoique l’ami des sciences et des arts autant que personne, et disposé de leur etre utile autant qu’il m’est possible, il faut que l’on s’arrange à ses moyens, et que l’on se contente des limites que ces moyens imposent. Les sciences et les arts chez nous demandent toutes nos sacrifices, et l’Europe est trop riche d’en avoir besoin, et trop interessé à nos poursuites pour souhaiter de nous en detourner. Je m’occupe particulierement à faire venir de l’Amerique les objets les moins connus de son histoire naturelle. Les sommes que ce me coute, Monsieur, sont si considerables, que je vous avoue que je me trouve obligé de m’y borner. Quoique donc que je sois très sensible au merite de votre Etablissement, et que je lui souhaite toute sorte de succès, je ne me trouve pas dans la position d’y etre utile.
Monsieur Adams m’a ecrit sur le sujet de son abonnement, qui etoit pour le premier etablissement. Cet etablissement a eté discontinué dès la premiere année. Si le seconde, qui a eté fait après une année d’intervalle, etoit sur le meme plan, ou sur un plan different, il ne croyait pas que son abonnement pourroit etre  renouvellé sans le consulter, et il ne contoit pas de le renouveller. Il a reçu, à d’assez longues intervalles, des masses des gazettes de la Correspondance dont le port lui a eté assez onereux. Il m’a prié d’en demander des eclaircissements, et m’a expliqué ses idées là-dessus. J’aurai l’honneur, Monsieur, de passer chez vous un de ces jours, pour demander des idées plus exactes, et pour me mettre à meme de remplir les vues de Monsieur Adams qui se conforment à ce qui est juste et honnete. En attendant, il vous prie, Monsieur, de ne le regarder comme tenant à l’Etablissement de la Correspondance. J’ai l’honneur d’etre avec la consideration la plus distinguée, Monsieur, votre très humble et tres obeissant serviteur,

Th: Jefferson

